In a proceeding pursuant to CFLR article 78 to review a determination of the Bedford Central School District Board of Education, dated July 14, 2011, which adopted the recommendation of a hearing officer dated June 24, 2011, made after a hearing pursuant to Civil Service Law § 75, inter alia, finding the petitioner guilty of misconduct and terminating her employment as a teacher’s aid without back pay and employment benefits, the appeal is from so much of a judgment of the Supreme Court, Westchester County (Lorenzo, J.), entered July 12, 2012, as granted that branch of the petition which was for an award of back pay and employment benefits and remitted the matter to the Bedford Central School District Board of Education for the calculation thereof.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The Supreme Court properly granted that branch of the petition which was for an award of back pay and employment benefits. Although the petitioner had less than the five years of continuous service which would ordinarily be required for her to be entitled to the protections of Civil Service Law § 75 (see Civil Service Law § 75 [1] [c]), the parties agree that the collective bargaining agreement between the Bedford Central School District and the petitioner’s union extended the protections afforded by Civil Service Law § 75 to employees who had three years of service. As the Supreme Court determined, once the arbitrator found that the petitioner satisfied the tenure requirements under the collective bargaining agreement, she was entitled to the protections of Civil Service Law § 75, including *966back pay and benefits for any period of suspension in excess of 30 days, up to the date of the determination challenged herein (see Matter of Prioleau v Murphy, 69 AD3d 943 [2010]).
The appellants’ remaining contentions are without merit.
Mastro, J.R, Dickerson, Lott and Hinds-Radix, JJ., concur.